IN THE SUPREME COURT OF IOWA
                              No. 10–0363

                          Filed August 6, 2010


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

STEPHEN J. LICKISS,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends attorney receive a three-month

suspension. LICENSE SUSPENDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.



      Stephen J. Lickiss, Altoona, pro se.
                                     2

TERNUS, Chief Justice.

      This matter comes before us on the report of a division of the

Grievance Commission of the Supreme Court of Iowa. See Iowa Ct. R.

35.10. The Iowa Supreme Court Attorney Disciplinary Board alleged the

respondent, Stephen J. Lickiss, violated ethical rules in four probate

matters by neglecting these matters, failing to respond to clients’

inquiries for information, taking probate fees without prior court

approval, failing to notify his clients that he had ceased to represent

them, and failing to respond to the board’s inquiries.       The grievance

commission found Lickiss violated the Iowa Rules of Professional

Conduct and recommended a three-month suspension.                Upon our

respectful consideration of the findings of fact, conclusions of law, and

recommendation of the commission, we find Lickiss committed several

ethical violations and suspend his license to practice law indefinitely with

no possibility of reinstatement for three months.

      I. Standard of Review.

      We review attorney disciplinary proceedings de novo.             Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 281 (Iowa

2009).   The commission’s findings and recommendations are given

respectful consideration, but we are not bound by them. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 55 (Iowa 2009). The

board has the burden of proving attorney misconduct by a convincing

preponderance of the evidence. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Conrad, 723 N.W.2d 791, 792 (Iowa 2006). As frequently stated, “ ‘[t]his

burden is less than proof beyond a reasonable doubt, but more than the

preponderance standard required in the usual civil case.’ ” Id. (quoting

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139,

142 (Iowa 2004)). Upon proof of misconduct, the court may impose a
                                    3

lesser or greater sanction than that recommended by the commission.

Id.

      II. Prior Proceedings and Factual Background.

      Lickiss was admitted to the Iowa bar in 1995.          At the times

relevant to this disciplinary proceeding, he practiced as a sole

practitioner.   Prior to undertaking the probate matters that are the

subject of this disciplinary action, Lickiss had no experience handling

adult conservatorships, adult guardianships, or estates.

      On January 15, 2009, the board filed its amended complaint

against Lickiss, alleging misconduct and ethical violations in four

probate matters. Lickiss failed to answer and failed to respond to other

inquiries by the board. As a result, the commission ruled the allegations

in the amended complaint were deemed admitted pursuant to Iowa Court

Rule 36.7. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rickabaugh,

728 N.W.2d 375, 378 (Iowa 2007).            Based on Lickiss’s implied

admissions, the hearing on the board’s complaint addressed only the

issue of the proper discipline. A related matter that arose at the hearing

was whether and to what extent Lickiss’s prior discipline should affect

the current proceeding and the appropriate sanction. We now set forth

the circumstances regarding the four probate matters, Lickiss’s prior

discipline, and Lickiss’s evidence of mitigating circumstances.

      A. Mina    Shelton   Guardianship     and   Conservatorship.     In

October 2005, Lickiss opened a guardianship and conservatorship for

Mina Shelton (“Mina”).     Mina’s daughter, Irene Henderson, and son,

Danny Shelton, were named co-guardians and co-conservators. Lickiss

did not secure the surety bond ordered by the court, even though he

assured Henderson he would. In addition, Lickiss was paid $1176.48 for

his services without prior approval from the probate court as required by
                                           4

statute. 1      When      the    reports    required     in   guardianships       and

conservatorships were not filed, Lickiss received notice of and failed to

cure numerous delinquencies. He also failed to respond to the board’s

inquiries and his clients’ inquiries about these delinquencies. As a result

of Lickiss’s failure to act, Henderson hired a new attorney in December

2007. She also filed a request for an extension of time to deal with the

delinquencies, in which she stated:            “I have tried numerous times to

reach [Lickiss] by telephone and have not received any calls from him. It

is my understanding that he is still listed as the attorney of record in this

matter.”     Although Lickiss eventually closed his practice, he neither

withdrew from the case nor informed his clients that he was no longer

acting as their attorney.

       Based on this series of events, the board alleged and Lickiss

admitted violations of the following provisions of the Iowa Rules of

Professional Conduct:           32:1.1 (“A lawyer shall provide competent

representation to a client.”), 32:1.3 (“A lawyer shall act with reasonable

diligence and promptness in representing a client.”), 32:1.4(a)(3) (“A

lawyer shall . . . keep the client reasonably informed about the status of

the matter[.]”), 32:1.4(a)(4) (“A lawyer shall . . . promptly comply with
reasonable requests for information[.]”), 32:1.5(a) (“A lawyer shall not . . .

charge . . . or collect [a fee in violation of] any restrictions imposed by

law.”), 32:3.2 (“A lawyer shall make reasonable efforts to expedite

litigation consistent with the interests of the client.”), 32:3.4(c) (“A lawyer

shall not . . . knowingly disobey . . . the rules of a tribunal[.]”), 32:8.1(b)

       1Henderson    testified that $1053.98 was charged for work that Lickiss did when
he first took the case and the remaining $122.50 was charged in connection with work
that Lickiss performed or partly performed in connection with a June 2006 delinquency
notice. At the hearing, the board did not contend Lickiss had not earned these fees or
that these fees were unreasonable. The board only claimed the fees were collected
without court authorization.
                                            5

(“[A] lawyer . . . shall not . . . knowingly fail to respond to a lawful

demand for information from an admissions or disciplinary authority[.]”),

and 32:8.4(d) (“It is professional misconduct for a lawyer to . . . engage in

conduct that is prejudicial to the administration of justice[.]”). 2

       B. Howard Shelton Guardianship and Conservatorship. Lickiss

established a guardianship and conservatorship for Howard Shelton

(“Howard”) contemporaneously with doing so for Howard’s wife, Mina.

Henderson and Danny Shelton were named co-guardians and co-

conservators. Lickiss’s conduct with respect to Howard’s guardianship

and conservatorship mirrored his conduct with respect to Mina’s

guardianship and conservatorship.               As a result, the board alleged and

Lickiss admitted he violated the same ethical rules enumerated in

relation to the Mina Shelton matter.

       C. Maxine Baird Guardianship and Conservatorship.                               On

February 9, 2006, Lickiss filed a petition establishing a guardianship and

conservatorship for Maxine Baird.            Lark Eckerman and Sandra Stotts,

Baird’s daughters, were named co-guardians and co-conservators.

Despite telling his clients he would secure the surety bond required by

the court, Lickiss failed to do so.           As of June 2008, Lickiss had also

received      three   delinquency      notices    and    had    failed    to   cure    the

delinquencies. In addition, he did not respond to the board’s inquiries

regarding these notices. Although Eckerman attempted to reach Lickiss

by calling the telephone numbers Lickiss and the clerk of court had given

her for him, she received recordings saying the numbers were not in


       2The   board alleged and Lickiss admitted a violation of rule 32:8.4(a) (“It is
professional misconduct for a lawyer to . . . violate . . . the Iowa Rules of Professional
Conduct[.]”). We do not consider a violation of this rule as a separate ethical infraction,
Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 769 (Iowa 2010),
and so give it no further consideration.
                                        6

service.   With assistance from the clerk of court, Eckerman was

eventually able to address the delinquencies and file the necessary

reports on her own.

      Baird died in March 2009.          At the time of the hearing in this

disciplinary action, Eckerman had been unable to reach Lickiss to obtain

a copy of Baird’s will. At the hearing, Lickiss promised to get the will to

Eckerman. Based on these uncontroverted facts, the board alleged and

Lickiss admitted he violated the same ethical rules enumerated in

relation to the Mina Shelton matter.

      D. Richard McGrean Estate.            On April 7, 2006, Lickiss filed a

petition for administration of Richard McGrean’s estate. Lickiss failed to

publish and mail notices regarding the estate, failed to file an inventory,

and failed to file interlocutory reports. Several delinquency notices were

sent to Lickiss from 2006 through 2008, but he did not cure the

delinquencies. Consequently, the board alleged and Lickiss admitted he

violated the same ethical rules enumerated in relation to the Mina

Shelton matter.

      E. Lickiss’s Prior Discipline.        After Lickiss was notified of the

delinquencies     in   the   Shelton   matters   on   June   1,   2006,   these

delinquencies were reported to the disciplinary authorities.         See Iowa

Code § 633.32 (2005) (requiring clerk of court to report delinquent

inventories and reports to the presiding judge); Iowa Ct. R. 7.6(2), (3)

(requiring clerk of court to submit section 633.32 reports to the state

court administrator, who must then transmit a list of attorneys who have

ignored a notice of delinquency to the disciplinary board).         The board

wrote to Lickiss regarding these delinquencies on October 11, 2006, and

again on November 14, 2006, but received no response.
                                     7

      In January 2007, the board initiated the disciplinary process to

address   the    probate   delinquencies   in   the   Shelton   proceedings.

Thereafter, the board became aware of four additional delinquency

notices sent by the clerk in the Shelton matters and a notice of

delinquency issued in the McGrean estate. Following the board’s second

notice to Lickiss of the January 2007 disciplinary proceeding, Lickiss

finally responded on February 23, 2007, but took no steps to rectify the

delinquencies.

      On June 14, 2007, the board issued a public reprimand of Lickiss,

which this court published on September 21, 2007.               The board’s

reprimand was based on Lickiss’s failure to act with reasonable diligence

and promptness in the Shelton and McGrean matters in violation of rule

32:1.3.    Specifically, the board was acting in response to four

delinquency notices in the Mina Shelton matter, four delinquency notices

in the Howard Shelton matter, and one delinquency notice in the

McGrean matter. The 2007 reprimand did not address Lickiss’s failure

to secure surety bonds or his collection of fees without prior court

approval in the Shelton matters, as that conduct was not yet known by

the disciplinary office.

      After the 2007 reprimand, the ethical infractions that are the

subject of the present disciplinary action came to the board’s attention,

and notice of these complaints was sent to Lickiss on two separate

occasions. When Lickiss failed to respond, the board filed a certificate

under Iowa Court Rule 34.7(3) on October 28, 2008, advising this court

that Lickiss had failed to respond to the board’s second notice of

complaints. On the same day, the Iowa Supreme Court Clerk of Court

notified Lickiss his license would be suspended unless he acted within

twenty days to cause the board to withdraw its certificate. Lickiss did
                                     8

not respond. On November 24, 2008, pursuant to rule 34.7(3), this court

issued an order of temporary suspension of Lickiss’s license to practice

law.   Lickiss’s license remained suspended until April 2009, when the

board withdrew its certificate based on Lickiss’s participation in the

hearing in this disciplinary proceeding, which the board considered a

response, albeit a tardy one, to its complaint.    We reinstated Lickiss’s

license on April 14, 2009, and his license has remained in active status

since that time.

       F. Lickiss’s Evidence of Mitigating Circumstances.           At the

hearing, Lickiss candidly admitted his misconduct and recognized that

he was not suited to handle probate matters as a sole practitioner. He

acknowledged that his foray into private practice as a sole practitioner

was a mistake. He also detailed personal circumstances that impacted

his ability to handle his law practice.   Lickiss was struggling with the

breakup of his marriage; loss of the opportunity to adopt foster children

who had been living with him; serious financial difficulties, including the

imminent foreclosure of the mortgage on his home; and depression.

Lickiss was taking medication for his depression at the time of the

hearing.

       Lickiss testified that, in the spring of 2008, he voluntarily ceased

his private practice, but did not formally withdraw from these probate

matters and did not notify his clients that he had discontinued his

practice.    Lickiss testified that he did not withdraw from these

proceedings because he was unaware that he was required to do so. He

asserts he does not intend to return to private practice, but hopes to find

a position as a prosecutor, a role he had handled successfully for over

nine years prior to starting his own practice.
                                      9

       III. Ethical Violations.

       A. Neglect.    As we have frequently stated, neglect involves “a

consistent failure to perform those obligations that a lawyer has

assumed, or a conscious disregard for the responsibilities a lawyer owes

to a client.”   See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Moorman, 683 N.W.2d 549, 551 (Iowa 2004). In each of the four matters

at issue here, Lickiss consistently failed to perform the obligations he

assumed as an attorney, including failing to secure the necessary surety

bonds, publish the required notices, file the required reports, and cure

the numerous delinquencies.        We conclude he violated rule 32:1.1

(requiring competent representation), rule 32:1.3 (requiring reasonable

diligence and promptness), and rule 32:3.2 (requiring lawyer to make

reasonable efforts to expedite litigation consistent with his client’s

interests). Wagner, 768 N.W.2d at 283–87. These same actions delayed

the administration of the conservatorship, guardianship, and estate

proceedings     and   required    otherwise   unnecessary    administrative

oversight by the clerk of court and judicial officers. As a result, Lickiss’s

conduct was prejudicial to the administration of justice in violation of

rule 32:8.4(d). Rickabaugh, 728 N.W.2d at 380–81 (holding failure to file

interlocutory reports in estates and receiving delinquency notices as a

result prejudiced the administration of justice); see also Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Steffes, 588 N.W.2d 121, 123 (Iowa

1999) (holding acts that “hampered the efficient and proper operation of

the courts” constituted conduct prejudicial to the administration of

justice).

       B. Probate Fees. Iowa law prohibits an attorney from collecting

fees in probate cases without a prior court order approving the fees.

Iowa Code §§ 633.197, .198. Taking probate fees without prior approval
                                     10

by the court violates rule 32:1.5(a) (prohibiting fees imposed or collected

in violation of law). Wagner, 768 N.W.2d at 283. Thus, Lickiss violated

rule 32:1.5(a) in collecting fees in the Shelton matters without court

approval.

      C. Failing to Respond to Inquiries.        Lickiss did not keep his

clients informed with respect to the status of their legal matters, did not

respond to their attempts to reach him, and did not tell them he had

closed his office and would no longer represent them.           This conduct

violated rule 32:1.4(a)(3) (requiring lawyer to keep client reasonably

informed) and rule 32:1.4(a)(4) (requiring lawyer to promptly comply with

reasonable requests for information). In addition, when Lickiss failed to

respond to the board’s inquiries in this disciplinary proceeding, he

violated rule 32:8.1(b) (requiring response to demand for information by

disciplinary authority). Casey, 761 N.W.2d at 60 (failure to respond to

board’s inquiries in probate matter violates rule 32:8.1(b)).

      IV. Sanction.

      A. Board Recommendation. The commission recommends that

we suspend Lickiss’s license for three months.       The commission also

suggests that, prior to reinstatement, Lickiss provide an evaluation from

a licensed health care professional verifying his fitness to practice law.

The commission further recommends that, prior to reinstatement, Lickiss

provide proof that he (1) has returned all wills and client materials to

clients for whom he provided estate planning and probate services prior

to the date of his suspension, (2) has attended continuing legal education

in estate planning and probate law, (3) has developed a system to track

and meet all reporting deadlines, and (4) has associated with an attorney

experienced in probate practice to mentor him as necessary.
                                       11

        B. Relevant   Factors    and    Considerations.      “ ‘There is no

standard sanction for a particular type of misconduct, and though prior

cases can be instructive, we ultimately determine an appropriate

sanction based on the particular circumstances of each case.’ ” Wagner,
768 N.W.2d at 287 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Earley, 729 N.W.2d 437, 443 (Iowa 2007)); accord Casey, 761 N.W.2d at

61.     In tailoring the sanction to the particular circumstances of each

case,

        “we consider the nature of the violations, the attorney’s
        fitness to continue in the practice of law, the protection of
        society from those unfit to practice law, the need to uphold
        public confidence in the justice system, deterrence,
        maintenance of the reputation of the bar as a whole, and any
        aggravating or mitigating circumstances.”

Casey, 761 N.W.2d at 61 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Ireland, 748 N.W.2d 498, 502 (Iowa 2008)); accord Wagner, 768
N.W.2d at 287.

        C. Appropriate Discipline.      When attorney misconduct involves

neglect, sanctions have typically ranged from a public reprimand to a six-

month suspension. Casey, 761 N.W.2d at 61. “ ‘Often, the distinction

between the punishment imposed depends upon the existence of

multiple instances of neglect, past disciplinary problems, and other

companion violations.’ ”     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Marks, 759 N.W.2d 328, 332 (Iowa 2009) (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Lesyshen, 712 N.W.2d 101, 106 (Iowa 2006)). This

case does not involve an isolated case of neglect.        Lickiss engaged in

multiple instances of neglect in four probate matters such that he failed

to properly advance his clients’ interests. In addition, he took probate

fees before obtaining the required court orders, and he failed to respond

to his clients’ and the board’s inquiries.
                                          12

      A   review      of   two   prior     disciplinary     cases    involving   like

circumstances is instructive.        In Wagner, 768 N.W.2d at 282–83, 288,

289, a disciplinary proceeding involving one probate case, among other

matters, we imposed a six-month suspension for misconduct consisting

of neglect, misrepresentations to the court, premature taking of probate

fees, failure to deposit fees in a trust account, failure to promptly return

unearned fees, failure to respond to the board, and having a prior public

reprimand       for   neglect    and       another    public        reprimand     for

misrepresentation.         In Casey, 761 N.W.2d at 63, a disciplinary

proceeding involving a probate matter and a personal injury case, we

imposed a three-month suspension for neglect, misrepresentation to the

court, premature taking of probate fees, and failure to respond to the

board’s inquiries.

      D. Prior Discipline. In choosing the appropriate sanction in this

case, we consider an aggravating factor: Lickiss’s 2007 public reprimand

for identical occurrences of neglect. Lickiss’s prior discipline poses the

rather unique circumstance of having occurred in three of the same

cases that are the subject of this disciplinary proceeding: the Shelton

matters and the McGrean estate.             This court has held that, when a

lawyer    has     already     been       sanctioned       for   similar,   relatively

contemporaneous misconduct, we may refrain from imposing additional

discipline for newly discovered ethical violations if we conclude that a

more severe sanction would not have been imposed had the newly

discovered ethical violations been known when the initial discipline was

ordered. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 774 N.W.2d
301, 309 (Iowa 2009). We conclude this principle does not apply here.

      It is true that some of the ethical infractions that are the subject of

this disciplinary proceeding occurred concurrently with the probate
                                    13

delinquencies that were the basis for the 2007 reprimand. Significantly,

however, these infractions, which were unknown at the time of that

reprimand, are of a different character than simple neglect. In addition

to neglecting his clients’ legal matters by ignoring probate delinquency

notices, Lickiss failed to secure the necessary security bonds in the three

conservatorships and prematurely took probate fees in the Shelton

matters. We cannot conclude that this additional misconduct would not

have warranted a more severe sanction than the public reprimand given

by the board for Lickiss’s failure to respond to delinquency notices had

the board been aware of these other ethical infractions in 2007.

      In addition, much of the misconduct that is the subject of the

current complaint, including numerous instances of neglect, occurred

after the prior reprimand. The prior reprimand was imposed in response

to one delinquency notice issued in the McGrean estate in 2006 (there

were four subsequent delinquency notices) and to four delinquency

notices issued in 2006 in each of the Shelton matters (there were four

additional delinquency notices in each of those cases). In addition, the

2007 reprimand did not address any of the 2008 Baird delinquencies.

Because the 2007 reprimand did not address Lickiss’s behavior

subsequent to 2006, an additional sanction is appropriate for his later

misconduct.

      We   think   the   prior   reprimand   constitutes   a   particularly

aggravating circumstance because one would expect that the initial

discipline for failing to address the probate delinquencies would have

prompted the respondent to attend to his clients’ legal matters or obtain

the assistance of an attorney who would attend to these matters.

Therefore, in determining the proper sanction here, we do not consider

Lickiss’s failure in 2006 to cure the delinquencies that were the focus of
                                    14

the prior reprimand, but we do consider that prior reprimand as an

aggravating circumstance. See Wagner, 768 N.W.2d at 288 (aggravating

circumstances included having a prior disciplinary record consisting of a

public reprimand     for neglect and another public reprimand for

misrepresentation); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Jones, 606 N.W.2d 5, 9 (Iowa 2000) (prior public reprimand considered

aggravating circumstance).

      E. Voluntary     Cessation     of    Practice   and    Temporary

Suspension. At the hearing, Lickiss argued the period during which he

voluntarily refrained from practicing law beginning in the spring of 2008

should be credited toward any suspension we impose here. Under our

cases, however, a period of voluntary cessation of practice will not be

allowed as a credit toward a suspension ordered by this court.        Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ruth, 636 N.W.2d 86, 89

(Iowa 2001). As we have stated,

      in some cases we have given credit for the time an attorney
      has been actually suspended under a temporary order by
      this court. For purposes of retroactive commencement of a
      suspension, we do not equate a voluntary cessation of
      practice with a temporary suspension.
             Under our present rules, an attorney formally
      suspended by this court is required to take certain steps to
      assure his complete disengagement from all pending
      matters, . . . and to file proof of his compliance with those
      requirements . . . . In the case of a voluntary cessation of
      practice, there is no such procedure for verification and
      therefore no means of determining that the discontinuation
      of practice was complete and continuous.           Treating a
      voluntary cessation in the same way as a suspension could
      lead to future problems regarding whether the attorney has
      in fact ceased to practice.

Comm. on Prof’l Ethics & Conduct v. McDermott, 405 N.W.2d 824, 825

(Iowa 1987) (citations omitted).   Thus, we will not credit the period of
                                          15

Lickiss’s voluntary cessation of practice toward any suspension we order

here.

        We next consider the impact of this court’s temporary suspension

of Lickiss.    Lickiss’s temporary suspension under rule 34.7(3) was a

consequence of his failure to respond to the board’s inquiries. Based on

the length of that suspension (over four months), we conclude he has

been adequately disciplined for that misconduct, and therefore, we will

not consider his violation of rule 32:8.1(b) (requiring response to demand

for information by disciplinary authorities) in fashioning a sanction here.

We decline to give Lickiss a credit for his period of temporary suspension

against any suspension imposed here because the suspensions are not

duplicative.    First, because we have decided to impose no additional

discipline for Lickiss’s violation of rule 32:8.1(b), the sanction we impose

here is not for the same misconduct that warranted the temporary

suspension. Secondly, the purpose of the temporary suspension is more

than disciplinary; it is also intended to prompt a response to the board’s

inquiries so the disciplinary action may proceed in a timely and informed

fashion. 3

        F. Depression       and     Voluntary      Practice      Limitations.         In
fashioning an appropriate sanction, we take into account Lickiss’s

depression as a mitigating circumstance. While illnesses do not excuse

misconduct, they can moderate the discipline we impose.                      See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Curtis, 749 N.W.2d 694, 703 (Iowa

2008) (holding depression a mitigating circumstance in a disciplinary

        3The   coercive nature of the suspension is demonstrated by the fact that the
length of a temporary suspension under rule 34.7 is essentially up to the respondent.
Once the attorney responds to the board’s inquiries, the board is required to withdraw
its certificate or provide an alternate basis for continuing the suspension, see Iowa Ct.
R. 34.7(3)(d), and upon the board’s withdrawal of the certificate, the court must
“immediately reinstate the attorney’s license to practice law,” id. r. 34.7(3)(f).
                                    16

case that resulted in a one-year suspension for neglect, client trust

account violations, and dishonesty to client); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCann, 712 N.W.2d 89, 96 (Iowa 2006) (holding

severe depression and anxiety constituted mitigating circumstances

considered in disciplinary action resulting in two-year suspension for

multiple acts of misconduct, including neglect, misrepresentation, and

client trust account violations).

      In addition, we view Lickiss’s voluntary cessation of law practice

after receiving the public reprimand to be a remedial effort to address his

personal and professional problems. Lickiss testified that he intends to

forego private practice, including probate work, in the future and return

to a career as a prosecutor. Like illness, voluntary remedial efforts to

limit a respondent’s practice of law to areas of competence do not excuse

misconduct.     Nevertheless, we consider such remedial efforts as a

mitigating circumstance. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Scheetz, 549 N.W.2d 828, 833 (Iowa 1996) (imposing discipline

notwithstanding respondent’s voluntary remedial efforts to limit practice

to areas of competence, but considering such efforts in deciding to

impose discipline of public reprimand).

      G. Discipline.     After considering the number and nature of

Lickiss’s ethical infractions as well as the aggravating and mitigating

factors present in this case, we agree with the commission that a three-

month suspension is appropriate.          See Casey, 761 N.W.2d at 63

(imposing three-month suspension for similar misconduct).       To ensure

that the public is adequately protected in the event Lickiss seeks

reinstatement, we require that any application for reinstatement be

supported by an evaluation from a licensed health care professional

demonstrating Lickiss’s fitness to practice law. See McCann, 712 N.W.2d
17

at 97 (requiring evaluation of respondent who suffered from depression

and anxiety). We also concur in the commission’s recommendation that

Lickiss be required to return all client property in his possession,

including wills, prior to reinstatement.

       We do not adopt the commission’s suggestion that, prior to

reinstatement of his law license, Lickiss must submit evidence of

completing appropriate continuing legal education.       Although Lickiss

admitted the board’s allegation that he failed to provide competent

representation, he testified that he does not intend to engage in probate

work in the future, and he has already abandoned the private practice of

law.   Therefore, it would be impractical to ascertain the appropriate

content of any continuing legal education requirement.

       In addition, we do not adopt the commission’s recommendation

that Lickiss associate with an experienced probate practitioner or that he

submit evidence that he has developed a system to track and meet all

reporting deadlines. As we have noted in prior cases, “neither the court

nor the bar has effective machinery in place for . . . supervision” of such

requirements.    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kirlin, 741
N.W.2d 813, 819 (Iowa 2007); see also Comm. on Prof’l Ethics & Conduct

v. Mahoney, 402 N.W.2d 434, 435 (Iowa 1987) (lawyer was reprimanded

and placed under supervision of his law partner; lawyer later withdrew

from firm following which former partner discontinued supervision and

lawyer again engaged in unethical conduct).

       Although we have not ordered protective measures such as

continuing legal education or adequate clerical and professional support,

we expect Lickiss to avail himself of whatever resources are necessary to

allow him to practice in compliance with our rules of professional

conduct. We caution him that, in the event he is reinstated, he should
                                    18

consider a career that will allow him to steer clear of any future ethical

violations.

      V. Conclusion.

      Because Lickiss has violated ethical rules by neglecting four

probate matters, failing to respond to clients’ inquiries for information,

taking probate fees without prior court approval, and failing to notify his

clients that he would no longer be representing them, we suspend

Lickiss’s license to practice law indefinitely with no possibility of

reinstatement for three months. This suspension shall apply to all facets

of the practice of law as provided in Iowa Court Rule 35.12(3) and

requires notification of clients as outlined in Iowa Court Rule 35.22.

Prior to any reinstatement, Lickiss must provide an evaluation from a

licensed health care professional verifying his fitness to practice law.

Costs are taxed to Lickiss pursuant to Iowa Court Rule 35.26.

Reinstatement shall not be ordered until all costs are paid. Iowa Ct. R.

35.12(1).

      LICENSE SUSPENDED.